Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US Pat # 6021515).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Shimura teaches a method for testing a memory in a chip, wherein the chip comprises a plurality of operation modules comprising at least one operation unit, and wherein the operation unit comprises at least one memory (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-67, Column 11, lines 1-56 where DUT 90 includes multiple module) and the method comprises: 

Even though Shimura teaches multiple operation module but silent exclusively about wherein the other operation modules are different from the first operation module. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Shimura where each module is separate, different size and individually placed in DUT90 to execute the function and so, they must be different in order to decrease the test cost and increase the efficiency of semiconductor device testing (see Column 1, lines 9-12).
Regarding claim 4, Shimura teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Shimura further teaches wherein generating the first test vector comprises: 26generating a sub-test vector for one operation unit of the operation module; and generating the first test vector by reusing the sub-test vector between all operation units in the first operation module (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-67).  
Regarding claim 5, Shimura teaches all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Shimura further teaches further comprising: dividing memories in the operation unit into at least one group according to a second criterion, wherein generating the sub-test vector comprises: generating a respective group test vector for each divided group; and generating the sub-test vector based on the generated group test vector (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-54).  

Regarding claim 6, Shimura teaches all claimed subject matter as applied in prior rejection of claim 5 on which this claim depends.
Shimura further teaches wherein dividing the memories in the operation unit into at least one group according to a second criterion comprises: dividing memories in the operation unit into the at least one group according to location and type of the memories (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-67, Column 11, lines 1-30).  

Regarding claim 7, Shimura teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Shimura further teaches wherein testing the memory in the first operation module comprises: testing the memory in the first operation module by performing respective memory sub-test in each operation unit of the first operation module, wherein different memory sub- tests are performed in parallel or in series with each other (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-59).  

Regarding claim 8, Shimura teaches all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Shimura further teaches further comprising: dividing memories in the operation unit into at least one group according to a third criterion, wherein performing the respective memory sub-test for each operation unit comprises: 27the memory sub-tests are performed by testing a respective memory group for each divided group, wherein different memory group tests are performed in parallel (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-67, Column 11, lines 1-21).  

Regarding claim 9, Shimura teaches all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Shimura further teaches wherein dividing the memories in the operation unit into the at least one group according to the third criterion comprises: dividing the memories in the operation unit into the at least one group according to location and type of the memories (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-55).  

Regarding independent claim 10, Shimura teaches an electronic device comprising: one or more processors; and a memory for storing one or more programs which, when executed by the one or more processors (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47), cause the processor to perform operations comprising: 
generating a first test vector for a first operation module of the operation modules; and testing the memory in the first operation module by using the generated first test vector, independently of other operation modules of the plurality of operation modules (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-67, Column 11, lines 1-55).  
Even though Shimura teaches multiple operation module but silent exclusively about wherein the other operation modules are different from the first operation module. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Shimura where each module is separate, different size and individually placed in DUT90 to execute the function and so, they must be different in order to decrease the test cost and increase the efficiency of semiconductor device testing (see Column 1, lines 9-12).

Regarding claim 13, Shimura teaches all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Shimura further teaches wherein generating the first test vector comprises: generating a sub-test vector for one operation unit of the operation module; and generating the first test vector by reusing the sub-test vector between all operation units in the first operation module (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-60).  

Regarding claim 14, Shimura teaches all claimed subject matter as applied in prior rejection of claim 13 on which this claim depends.
Shimura further teaches wherein the operations comprise: dividing memories in the operation unit into at least one group according to a second criterion, wherein generating the sub-test vector comprises: generating a respective group test vector for each divided group; and generating the sub-test vector based on the generated group test vector (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 2151).  

Regarding claim 15, Shimura teaches all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Shimura further teaches wherein dividing the memories in the operation unit into at least one group according to a second criterion comprises: dividing memories in the operation unit into the at least one group according to location and type of the memories (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-67, Column 11, lines 1-49).  

Regarding claim 16, Shimura teaches all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Shimura further teaches wherein testing the memory in the first operation module comprises: testing the memory in the first operation module by performing respective memory sub-test in each operation unit of the first operation module, wherein different memory sub- tests are performed in parallel or in series with each other (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-67, Column 11, lines 1-35).  

Regarding claim 17, Shimura teaches all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Shimura further teaches wherein the operations comprise: dividing memories in the operation unit into at least one group according to a third criterion, wherein performing the respective memory sub-test for each operation unit comprises: the memory sub-tests are performed by testing a respective memory group for each divided group, wherein different memory group tests are performed in parallel (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-67, Column 11, lines 1-45).  

Regarding claim 18, Shimura teaches all claimed subject matter as applied in prior rejection of claim 17 on which this claim depends.
Shimura further teaches wherein dividing the memories in the operation unit into the at least one group according to the third criterion comprises: dividing the memories in the operation unit into the at least one group according to location and type of the memories (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-61).  
Regarding independent claim 19, Shimura teaches a non-transitory computer readable storage medium having a computer program stored thereon which, when executed by a processor (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47), a cause the process to perform operations comprising: generating a first test vector for a first operation module of the operation modules; and testing the memory in the first operation module by using the generated first test vector, independently of other operation modules of the plurality of operation modules (see Fig. 1-4, 7, 11-14 and Column 6, lines 34-67, Column 7, lines 1-47, Column 10, lines 21-67, Column 11, lines 1-56). 
Even though Shimura teaches multiple operation module but silent exclusively about wherein the other operation modules are different from the 30first operation module. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Shimura where each module is separate, different size and individually placed in DUT90 to execute the function and so, they must be different in order to decrease the test cost and increase the efficiency of semiconductor device testing (see Column 1, lines 9-12).
Allowable Subject Matter
Claims 2-3, 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: further comprising: testing the memory on a second operation module of the other operation modules by using the first test vector, if the second operation module and the first operation module satisfy a first criterion; and generating, if the second operation module and the first operation module do not satisfy the first criterion, a second test vector for the second operation module, and testing the memory in the second operation module by using the generated second test vector independently of the other operation modules, wherein the second test vector is different from the first test vector.  

Claim 11 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: wherein the operations further comprise: testing the memory on a second operation module of the other operation modules by using the first test vector, if the second operation module and the first operation module satisfy a first criterion; and generating, if the second operation module and the first operation module do not satisfy the first criterion, a second 28test vector for the second operation module, and testing the memory in the second operation module by using the generated second test vector independently of the other operation modules, wherein the second test vector is different from the first test vector.  

Claim 20 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: wherein the operations further comprise: testing the memory on a second operation module of the other operation modules by using the first test vector, if the second operation module and the first operation module satisfy a first criterion; and generating, if the second operation module and the first operation module do not satisfy the first criterion, a second test vector for the second operation module, and testing the memory in the second operation module by using the generated second test vector independently of the other operation modules, wherein the second test vector is different from the first test vector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824